Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.
 	In amendments dated 4/11/22, Applicant amended claims 1, 8, and 15, canceled no claims, and added no new claims.  Claims 1-3, 5-10, and 12-17 are presented for examination.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pinkney et al (US 20130124449), hereafter known as Pinkney, in view of Wexler et al (US 20150006492), hereafter known as Wexler.
With respect to claims 1, 8, and 15, Pinckney teaches:
performing a word segmentation on an inputted search term, and performing a search intent analysis based on the word segmentation result and the search term using a trained search intent analysis model in a machine learning approach, to determine whether the search term contains an answer requirement (paragraph 0140 figure 17 word segmentation on answer to question “is this the name for a male or female dog?”, search analysis on puppy names based on answer to said question, paragraph 0167 uses machine learning model in segmentation, analysis of questions asked); 
in response to determining that the search term contains the answer requirement, retrieving an answer content corresponding to the answer requirement using the search term (paragraph 0141 figure 18 retrieving answer content for example “Rusty”); 
acquiring to-be-recommended content associated with the answer content (paragraph 0141 searching/acquiring other content to recommend, for example reviews from other users on dog names); and 
combining the answer content and the to-be-recommended content, to generate at least one search result (figure 18 showing combined puppy names and other users’ reviews/opinions in search result).
Pinkney does not teach creating a plurality of entry columns for displaying simultaneously a plurality of search results of the at least one search result in a search result page.  Wexler teaches this in displaying a plurality of columns with results for a search query that include links (answer content) as well as advertisements (to-be-recommended content) displayed simultaneously (figure 10).  It would have been obvious to have combined the display functionality as shown in Wexler with the word segmentation and question-answer techniques in Pinkney to show more information to the user of what the user is seeking, making the combination more user-friendly.
With respect to claims 2 and 9, all the limitations in claims 1 and 8 are addressed by Pinkney and Wexler above.  Pinckney also teaches:
matching the search term and a preset question keyword library (paragraph 0085 matching question term to library of answers and topics for dialog/feedback); and 
determining, if the matching is successful, the search term containing the answer requirement (paragraph 0185 matching question term to begin dialog/feedback).
With respect to claims 3 and 10, all the limitations in claims 1 and 8 are addressed by Pinkney and Wexler above.  Pinckney also teaches:
acquiring a historical search result of the search term and category information of the historical search result (paragraph 0085 historical search result using previous answers to questions for keywords); and 
determining, in response to determining the acquired category information being a question-answer category or a content recommendation category, the search term containing the answer requirement (paragraph 0085 using dialog/feedback to determine answers to keyword search terms).
With respect to claims 5 and 12, all the limitations in claims 1 and 8 are addressed by Pinkney and Wexler above.  Pinckney also teaches combining extracted keywords and preset recommendation content corresponding to the keyword, to generate a corresponding search result (paragraph 0141 combine keyword puppy name and user reviews of puppy names in generating a search result).
With respect to claims 6 and 13, all the limitations in claims 1 and 8 are addressed by Pinkney and Wexler above.  Pinckney also teaches pushing each search result (paragraph 0241 pushing search results).
With respect to claims 7 and 14, all the limitations in claims 1, 6, 8, and 13 are addressed by Pinkney and Wexler above.  Pinckney also teaches:
ranking matching degrees corresponding to the at least one search result (paragraph 0141 answers ranked by relevancy (degree), also paragraph 0105 ranking degrees of matching to attributes (ex. most likely to least likely), further description in paragraphs 0126, 0138);
pushing each ranked search result to the search result page for display (figure 18 displaying search results); and 
creating a link for pointing to a page including the at least one search results, and pushing the link (paragraph 0241 providing links to recommended pages in search results for example restaurant pages).
With respect to claims 16 and 17, all the limitations in claims 1 and 8 are addressed by Pinkney and Wexler above.  Pinckney also teaches:
extracting a keyword, in the answer content, corresponding to the answer requirement (paragraph 0141 figure 18 extracting keyword from answer content such as “dog” to create Selected Topics content); 
matching the extracted keyword and a preset keyword configured for preset recommendation content (paragraph 0141 figure 18 Selected Topics content (preset recommendation content) matched for relevance to keywords in answer content); and 
defining preset recommendation content corresponding to the successfully matched preset keyword as the to-be-recommended content associated with the answer content (paragraph 0141 figure 18 preset recommendation content defined in Selected Topics content matched by relevance to answer content).

Responses to Applicant’s Remarks
	Regarding rejections or claims 1-3, 5-10, and 12-17 under 35 U.S.C. 101 for reciting abstract ideas, Examiner believes the amended claims recite significantly more than the recited mental processes and are integrated into a practical application and withdraws said rejections.  Regarding rejections of claims 1-3, 5-10, and 12-17 under 35 U.S.C. 102 by Pinckney, Applicant's arguments are persuasive and amendments reciting simultaneous display of search results overcome Pinckney's teachings, thus Examiner withdraws said rejections.  Examiner conducted another search of the prior art and found Wexler, which Examiner believes teaches these claims as shown in the new rejections above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/17/22